                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        WOODLAND PARK PROPERTY                          Case No. 19-cv-00182-HSG
                                            OWNER LLC,
                                   8                                                        ORDER DENYING MOTION TO
                                                        Plaintiff,                          PROCEED IN FORMA PAUPERIS AND
                                   9                                                        DENYING REQUEST FOR
                                                 v.                                         TEMPORARY RESTRAINING ORDER
                                  10
                                            CAMERON NAZERI,                                 Re: Dkt. Nos. 2, 5, 6
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Cameron Nazermoussavi1, self-representing, has filed a notice of removal, Dkt. No. 1, and

                                  14   a request for a temporary restraining order, Dkt. No. 5. Cameron Nazermoussavi seeks leave to

                                  15   proceed in forma pauperis. Dkt. No. 2. For the following reasons, the Court DENIES the request

                                  16   for a temporary restraining order, and DENIES the request to proceed in forma pauperis.

                                  17   I.      MOTION TO PROCEED IN FORMA PAUPERIS
                                  18           Pending before the Court is the motion to proceed in forma pauperis. Dkt. No. 2. The

                                  19   Court denies the motion without prejudice.

                                  20           Cameron Nazermoussavi filed the IFP motion on January 10, 2019. Id. In the motion,

                                  21   Movant Nazermoussavi fails to answer the applicable questions with sufficient detail to permit the

                                  22   Court to evaluate Movant’s ability to pay the filing fees under 28 U.S.C. § 1915. Movant claims

                                  23   that all of Movant’s assets are “held in trust.” Dkt. No. 2 at 3. Movant discloses no other source

                                  24   of income. Id. at 1–2. Movant does not explain how Movant is able to pay her expenses, which

                                  25   total an estimated $3,700 per month. Id. at 3. Without this information, the Court cannot evaluate

                                  26   whether Movant is financially able to pay the filing fee.

                                  27

                                  28
                                       1
                                        Though the caption in the underlying action identifies a Camero Nazeri, Movant’s papers
                                       consistently use the name Cameron Ahad Nazermoussavi. See, e.g., Dkt. No. 6-1.
                                   1          Accordingly, the Court DENIES without prejudice the request to proceed in forma

                                   2   pauperis. Movant may file a renewed motion to proceed in forma pauperis within 30 days of the

                                   3   date of this Order. In a renewed motion, Movant must reasonably and truthfully answer all

                                   4   applicable questions, including those that require Movant to indicate sources of income, expenses

                                   5   and liabilities. If Movant fails to file a renewed motion to proceed in forma pauperis within 30

                                   6   days, the Court will dismiss the action without prejudice. In the alternative, Movant may choose

                                   7   instead to pay the filing fee rather than submit a renewed motion to proceed in forma pauperis.

                                   8   II.    MOTION FOR TEMPORARY RESTRAINING ORDER
                                   9          Based on Movant’s multiple filings, the Court construes Movant’s request as a motion for

                                  10   a temporary restraining order enjoining Woodland Park Property Owner, LLC and the San Mateo

                                  11   Sherriff Department from evicting Movant pursuant to a San Mateo County Superior Court order

                                  12   issued on January 10, 2019. See Dkt. No. 6 at 5; Dkt. No. 5; Dkt. No. 7.
Northern District of California
 United States District Court




                                  13          A.    Legal Standard
                                  14          The standards for issuing a TRO and preliminary injunction are the same. See New Motor

                                  15   Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1347 n. 2, (1977). A preliminary

                                  16   injunction is “an extraordinary remedy that may only be awarded upon a clear showing that the

                                  17   plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22

                                  18   (2008). “The proper legal standard for preliminary injunctive relief requires a party to
                                  19   demonstrate (1) ‘that he is likely to succeed on the merits, (2) that he is likely to suffer irreparable

                                  20   harm in the absence of preliminary relief, (3) that the balance of equities tips in his favor, and (4)

                                  21   that an injunction is in the public interest.’” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th

                                  22   Cir. 2009). As a corollary to this test, the Ninth Circuit has also found a preliminary injunction

                                  23   appropriate if “serious questions going to the merits were raised and the balance of the hardships

                                  24   tips sharply in the plaintiff’s favor,” thereby allowing preservation of the status quo where

                                  25   complex legal questions require further inspection or deliberation. Alliance for the Wild Rockies v.

                                  26   Cottrell, 622 F.3d 1045, 1049 (9th Cir. 2010).
                                  27          “These formulations are not different tests but represent two points on a sliding scale in

                                  28   which the degree of irreparable harm increases as the probability of success on the merits
                                                                                          2
                                   1   decreases.” Big Country Foods, Inc. v. Board of Educ. of the Anchorage Sch. Dist., 868 F.2d

                                   2   1085, 1088 (9th Cir. 1989). But “[u]nder either formulation, the moving party must demonstrate a

                                   3   significant threat of irreparable injury, irrespective of the magnitude of the injury.” See id.

                                   4            B.   Discussion
                                   5            The Court DENIES Movant’s application for a temporary restraining order. Movant has

                                   6   failed to meet the requisite standards warranting such extraordinary relief. Movant fails to provide

                                   7   any legal or factual basis for the request that the Court set aside the San Mateo Superior Court

                                   8   order of eviction.

                                   9            Accordingly, the Court DENIES Movant’s request for a TRO. Docket Number 6 is

                                  10   terminated as moot.

                                  11            IT IS SO ORDERED.

                                  12   Dated:    1/10/2019
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
